Martin, J.,


dissenting.

The two defendants in this case are sued as endorsers of a promissory note, and reside in different parishes. The suit is brought in the parish in which one of them resides ; the other pleaded as an exception his residence out of the parish in which the suit is brought. The exception was sustained, and the plaintiff appealed.
The rule that every one is to bo sued before the court of his domicil, is one which the Code of Practice gives us, not as an universal, but as a general one, liable to many *551exceptions, some of which are expressed, and implied. Others
We recognised one of the latter lately in the case of a joint obligation; and I believe that the case of a joint and several obligation presents another calling for the same remedy.
I admit that the case of a joint obligation is a stronger one than that where the obligation is joint and several. In the former, there would be a failure of justice, if neither of. the joint obligors, who reside in different parishes, can be sued but in that in which he resides.
But in the case of a joint and several obligation, where all the parties are each liable for the whole debt, and payment by either of them, discharges all the others, the law gives the creditor the right of suing all his debtors in one single suit. This is extremely convenient to the creditor, and saves to the debtors an accumulation of costs, for they may all be defended by the same attorney.
It facilitates credit, for creditors are willing to indulge in proportion as the recovery is easy. It prevents the multiplicity of suits for the same debt, which the law abhors. There is, besides, a great hardship in compelling the. holder of a note to institute thereon as many suits as there are parties on it; for payment by either mulcts him with costs in all the other suits. ■
It is admitted he may sue all of them in one single suit, if they all reside in the same parish. It ought not to be in the power of either of the debtors, by a change of residence, to defeat that right.
An argument has been strongly pressed upon us, which with mé has very little weight. It is said that in the country, litigation offers to a debtor the facility'of keeping his creditors at bay for several years; and if the latter may compel payment, with less expense and difficulty, they would institute their suits on notes of hand in the courts of the city, on which payment will be obtained before the debtor contemplated he could be legally coerced. Jurisdiction may even be given to the courts of the city in cases in which' they have it not, by the addition of the endorsement of a party *552residing in the city. The endorser of a note knows that by the endorsement of it to another, or to the citizen of another state, he may be drawn, not only from his parish, but from the courts of the state to that of the United States.
Every facility which is accorded to the creditors renders credit easily obtained, and procures to the honest debtor indulgence, which he finds sometimes useful. The creditor who is aware that his debtor has the faculty to bid him defiance, loses no time in bringing his suit, and prosecutes it without remission.
Our fellow citizens who reside in the country, find it difficult to obtain money at the interest which the law allows, because the power which they have of protracting payment, deters those who cannot reconcile it to their feelings to exact a high rate of interest, as a security against the trouble, vexation, and consequent danger attending village litigation.
I think the right of exemption from being sued out of one’s own parish has an exception strongly implied in the cases in which the law allows one suit against the several co-debtors.
I am, therefore, of opinion we ought to reverse the judgment of the District Court, overrule the exception on the score of commorancy, and remand the case for further proceedings.